              Case 3:21-cv-01172-FAB Document 4 Filed 04/21/21 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF PUERTO RICO



Dr. Luis S. Arana-Santiago
Plaintiff
v.                                                         CIVIL NO: 3:21-cv-01172-FAB
University of Puerto Rico et. al.
Defendants




                          NOTICE OF ISSUANCE OF SUMMONS

          Notice is hereby given that Summonses have been electronically issued on an

expedited basis. Summonses have been securely signed and sealed. Counsel must print all

summonses and follow the service requirements set forth by the Rules of Civil Procedure.

Electronic issuance of Summonses should not be construed as authorizing electronic service.



          To request paper copies, please contact the Clerk’s Office at

          (787)772-3000. In San Juan, Puerto Rico, this April 21, 2021.

                                                      MARIA ANTONGIORGI-JORDAN, ESQ.
                                                      CLERK OF COURT

                                               By:    s/ Ana E. Durán-Capella
                                                      Deputy Clerk
